NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      06-1111,-1112

                          MONSTER CABLE PRODUCTS, INC.,

                                                         Plaintiff-Appellant,

                                             v.

                                  THE QUEST GROUP
                             (doing business as Audioquest),

                                                         Defendant-Cross Appellant.

                             __________________________

                             DECIDED: December 13, 2006
                             __________________________


Before GAJARSA, Circuit Judge, PLAGER, Senior Circuit Judge, and MOORE, Circuit
Judge.

PLAGER, Senior Circuit Judge.

       On the basis of District Judge Patel’s thorough claim construction, Monster Cable

Prods., Inc., v. The Quest Group, No. 04-0005 (N.D. Cal. Mar. 18, 2005), and her

comprehensive analysis of the infringement issues, both literal and under the doctrine of

equivalents, Monster Cable Prods., Inc., v. The Quest Group, No. 04-0005, 2005 WL

1875466 (N.D. Cal. Aug. 8, 2005), and after considering the parties’ briefs and

arguments, we affirm the appealed judgment of the district court in all respects. In

addition, we affirm the district court’s rulings on the issues raised in the cross-appeal.